This opinion is subject to administrative correction before final disposition.




                                Before
                 STEPHENS, STARITA, and DEERWESTER
                       Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                         Otis L. HIGHTOWER
            Retail Services Specialist Seaman (E-3), U.S. Navy
                                 Appellant

                              No. 202100023

                            Decided: 29 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                              Donald R. Ostrom

   Sentence adjudged 15 October 2020 by a special court-martial con-
   vened at Naval Station Norfolk, Virginia, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for 8 months, and a bad-conduct discharge. 1

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USNR

                                For Appellee:
                             Brian K. Keller, Esq.




   1  The convening authority suspended the bad-conduct discharge until adminis-
trative processing is complete pursuant to a plea agreement.
            United States v. Hightower, NMCCA No. 202100023
                            Opinion of the Court

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2